Citation Nr: 1218181	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  05-13 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension (HTN). 

2.  Entitlement to service connection for coronary artery disease (CAD). 

3.  Entitlement to service connection for hemorrhoids. 

4.  Entitlement to service connection for arthritis of the right shoulder. 

5.  Entitlement to service connection for left knee pain. 

6.  Entitlement to service connection for plantar bone spurs of the left foot. 

7.  Entitlement to service connection for arthritis of the right thumb. 

8.  Entitlement to service connection for chronic pain of the little finger of the right hand. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to October 1970, and served in the Army Reserves from March 1975 to April 1995. 

This matter came to the Board of Veterans' Appeals  (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Bay Pines, Florida.  During the pendency of the appeal, his claims file was transferred to the RO in Montgomery, Alabama.  

In June 2008, the Veteran testified at a travel board hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with his claims file.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  In September 2008 and June 2010, the Board remanded the case for further development.  The case has been returned to the Board for further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required for compliance with the Board's previous remand.  Stegall v. West, 11 Vet. App. 268 (1998).  A review of the record reveals that VA attempts to obtain service personnel and treatment records, including requests to the National Personnel Records Center (NPRC), the Defense Personnel Records Information Retrieval System (DPRIS), and Alabama Adjutant General's Office have apparently used an incorrect Social Security Administration (SSA) number in identifying the Veteran (xxx-0x-xxxx instead of the number he provided in his original October 2002 VA claim of xxx-6x-xxxx).  The error appears to have been carried forward in many documents over the course of this appeal.  Appropriate corrective action is required.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2011).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).

As noted in the June 2010 remand and September 2008 remand, the Board directed that VA take appropriate efforts to obtain the Veteran's service personnel records and any additional service treatment records.  The remand noted that the RO/AMC had previously made multiple attempts to obtain service treatment records from the National Personnel Records Center (NPRC) without success, and that in June 2007 it had made a formal determination that additional service treatment records were unavailable.  

In its June 2010 remand, the Board further noted the following: the Veteran's personnel records from both his active duty in the Navy, and subsequent service in the Army Reserves, had been received from NPRC and associated with the claims file.  However, there was no evidence of record that any further effort was made to secure any additional service treatment records, as directed in its September 2008 remand.  Although the RO had requested service treatment records from the Alabama State Adjutant without success, there was no evidence that further efforts had been made to secure these records through other potential sources, as discussed in the VA Adjudication Procedure Manual M21-1MR ("Manual").  The Manual indicated that Army Reserve and National Guard records are generally located at the appropriate State Adjutant General's Office, but that if the Adjutant General's Office does not have the service records, the documents may be located within the Veteran's unit, the NPRC, the Records Management Center (RMC), or the state's Transition Assistance Advisor (TAA).  Citing VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii.  The Veteran's personnel records from his period of service in the Army reserves, received from NPRC in May 2009, clearly identified his unit and should be referenced in further attempts to secure his complete service treatment records for this period.  Therefore, the RO/AMC should make further attempts to obtain and associate with the claims file the Veteran's complete service treatment records.  VA should document its efforts and, if such efforts are unsuccessful, VA should so inform the Veteran and advise him to submit alternate forms of evidence to support his claims of entitlement to service connection. 

Specifically, the Board directed that the Veteran's service treatment records be requested from: the Alabama Adjutant General Office (AAGO), the NPRC, the Army Reserve Personnel Center, Records Management Center (RMC), and the Veteran's Reserve Unit.  The Board further directed that each period of active duty for training (ACDUTRA), and inactive duty training (INACDUTRA) be verified.  

Subsequent to the Board's June 2010 remand, the following development was completed by the Appeals Management Center (AMC):

In August 2010, the AAGO stated that the Veteran was not a member of the AL Army Nat'l Guard.  

In January 2011, the NPRC submitted a few service treatment records from the Veteran's Army National Guard service, dated between 1975 and 1993.  

In January 2011, the AMC issued a memo under the subject heading "Improperly Directed Development," which states, "Evidence is already in C-file."  The memorandum notes, "Incorrect custodian of records," that a negative response was received from the AAGO, and that "The proper location is NRPC." 

In April 2011, the NPRC essentially stated that it had no records, and suggested that the AMC request the Veteran's records from the Defense Personnel Records Information Retrieval System (DPRIS).  This was done, and in April 2011, DPRIS replied that the SSA number (xxx-0x-xxxx) was "not found in automated repository system."  See also January 2007 & May 2009 responses from NPRC ("DPRIS is negative for images for this veteran")

In April 2011, the AMC issued a memo in which they determined that the Veteran's ACDUTRA/INACDUTRA dates were not available.  

In April 2011, the Veteran was contacted by phone, and stated that he had sent all his records to the Montgomery RO some years ago, and that they should be associated with his C-file.

In a post-remand brief, dated in March 2012, the Veteran's representative argued that the claims were not ready for adjudication because it did not appear that any attempt had been made to contact the Veteran's unit, identified as the 787th Maintenance Battalion, or the Army Reserve Personnel Center, to request his service treatment reports, as directed in the Board's remand.  


Accordingly, the case is REMANDED for the following action:

1.  Appropriate action is required to attempt to obtain the Veteran's service treatment reports from the RMC, and/or the Veteran's Reserve Unit, using the SSA number he provided in his original VA claim.  If the RO/AMC determines that an attempt to obtain the Veteran's service treatment reports from the RMC and/or the Veteran's Reserve Unit is not warranted because they are not considered to be custodians of the Veteran's records, or if it would be futile for some other reason, this should be explained in a formal memorandum, which must be added to the claims files.  

2.  If it is determined that an attempt to obtain the Veteran's service treatment reports from the RMC and/or the Veteran's Reserve Unit, is warranted, contact them and request the Veteran's complete service treatment records.  Attempts to retrieve these records must continue until such records are obtained, or until such time as the AMC concludes that the records do not exist, or that further attempts to obtain them from these two sources would be futile.  Thereafter, a formal written unavailability memorandum must be added to the claims files, and the appellant must be so notified, and provided with an opportunity to respond. 

3.  Thereafter, VA should undertake any additional development deemed necessary and readjudicate the issues on appeal.  If any of the issues remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


